DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL L. SCOTT,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2553

                          [November 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ari Abraham Porth,
Judge; L.T. Case No. 10-5333CF10A.

  Michael L. Scott, Moore Haven, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.